DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 11/27/2020 have been entered.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, and those depending therefrom including claims 25, 26, and 30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, the claimed “(ii) while the second tool member is rotated through an incidence angle from the closed position and is further configured to initially engage and thereafter ride upon the cam member of the second tool member” is indefinite.  The cam members seem to be a fixed part of the tools, such as cam members 62 of tools 61 and 63 as seen in Figures 10A and 10B of the application publication.  Therefore, it’s unclear what initial engagement of the second tool member (for example tool member 63) with the cam member (62) of the second tool member would be if they are integral and thus always engaged.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Rivera (US-2002/0083530).
	Regarding claim 1 (Currently Amended), Montague (US-2002/0023302) discloses a multipurpose tool comprising: a handle (12, 14) defining a channel (defined between handle sides 72, 74) (Fig. 5); and a plurality of tool members (132, 200) carried by and foldable into the channel 
wherein the plurality of tool members (132, 200) comprise at least one first tool member (one of the blades 132 in Figure 6) (shown in Figure 3 below) and a plurality of second tool members (132) (shown in Figure 3 below), wherein the at least one first tool member (one of the blades 132 in Figure 6) is longer than the plurality of second tool members (132) (Fig. 3), wherein the multipurpose tool further comprises a spacer (180) positioned between the at least one first tool member (one of the blades 132 in Figure 6) and the second tool members (132) (shown in Figure 3 below), with the spacer (180) extending in a longitudinal direction through a portion of the channel (defined between handle sides 72, 74) without extending longitudinally beyond the plurality of second tool members (132, shown in Figure 3 below) (spacers 180 comprise a longitudinal component as well as lateral component which are placed within the channel of handle 16 and do not extend beyond in at least one direction), but fails to disclose wherein the plurality of second tool members (screwdriver 132 shown in Figure 6) are positioned in an adjacent relationship without a spacer (180) therebetween.

    PNG
    media_image1.png
    666
    816
    media_image1.png
    Greyscale

	However, Rivera (US-2002/0083530) teaches wherein a plurality of second tool members (48, 50, 52) are positioned in an adjacent relationship without a spacer therebetween (Fig. 13).  Since both Montague and Rivera are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have positioned adjacent bits of Montague of the same size and function without a spacer, as shown by Rivera, in order to provide a desired width and size of handle frame [Rivera; paragraph 0124], such as that of a smaller size.  
Regarding claim 2 (Original), Montague discloses the multipurpose tool according to Claim 1 wherein the plurality of tool members (132) comprise first and second tool members (132), each of which includes a cam member (168, 170), wherein the multipurpose tool further comprises a cam follower (146) configured to engage the cam member (168, 170) of each of the first and second tool members (132) (Fig. 6) during rotation of the first and second tool members (132) relative to the first handle (12, 14) [Montague; paragraph 0070].
	Regarding claim 6 (Previously Presented), Montague discloses a multipurpose tool according to Claim 1 wherein the spacer (180) comprises a non-rotating spacer (180) [Montague; .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Rivera (US-2002/0083530) and further in view of Leatherman (US-4,238,862).
	Regarding claim 3 (Original), Montague discloses a multipurpose tool according to Claim 2 wherein the cam member (168, 170) of the first tool member (one of the blades 132 in Figure 6) is different than the cam member of the second tool member (the other one of the blades 132 in Figure 6) such that the cam follower (146) engages the cam member (170) of the first tool member (one of the blades 132 in Figure 6) during opening of the first tool member (one of the blades 132 in Figure 6) upon rotation of the first tool member (one of the blades 132 in Figure 6) through a first incidence angle relative to the first handle (12, 14) (Figs. 15-17) and the cam follower (146) engages the cam member (170) of the second tool member (the other one of the blades 132 in Figure 6) during opening of the second tool member (the other one of the blades 132 in Figure 6) following rotation of the second tool member (the other one of the blades 132 in Figure 6) through a second incidence angle (Figs. 6, 15-17), but fails to disclose wherein the second incidence angle is different than the first incidence angle, relative to the first handle (132).
	However, Leatherman (US-4,238,862) teaches wherein a cam follower (90) engages a cam member (87) of a tool member (71) (at notches 91) (Fig. 6) at different incident angles relative to the handle (10) (Fig. 6).  Since both Montague and Leatherman are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have modified the cams of Montague to include additional notches for allowing the cam follower to engage the cam at different angles of incidence in order to lock the tool members in fully extended or partially open positions as desired by the user [Leatherman; col. 7, lines 28-37].  
Regarding claim 4 (Previously Presented), Montague discloses a multipurpose tool according to Claim 3 wherein the cam follower (146) engages the cam member (170) of the first tool member (screw driver 132)  upon opening of the first tool member (one of the blades 132 in Figure 6) (Fig. 17) and the cam follower (146) does not engage (engage in a locking manner) the cam member (170) of the second tool member (knife 132)  upon opening of the second tool member (the other one of the blades 132 in Figure 6) but only engages the cam member (170) of the second tool member (the other one of the blades 132 in Figure 6) during opening of the second tool member (the other one of the blades 132 in Figure 6) after the second tool member (the other one of the blades 132 in Figure 6) has rotated through the second incidence angle (Figs. 6, 15-17), wherein the second incidence angle is greater than zero (Figs. 15-17).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Rivera (US-2002/0083530) and further in view of Hangen (US-2015/0283678).
	Regarding claim 5 (Original), Montague discloses a multipurpose tool according to Claim 1 but fails to disclose a magnet carried by the handle, wherein the magnet is positioned relative to the tool members such that the magnet establishes a magnetic force in a path that extends through one or more of the tool members so as to bias the one or more tool members into a closed position in which the one or more tool members are folded into the channel.
However, Hangen (US-2015/0283678) teaches a magnet (58) carried by a recess (54), wherein the magnet (58) is configured to exert a magnetic force (“first magnet 58 positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stored position”) [Hangen; paragraph 0031].  Since Hangen teaches an improvement to stowable tool elements, it therefore would have been obvious to one of ordinary skill in the art to position magnets in the first and second handles of Montague (which are positioned at the distal end of the handles) to correspond with the tools of the first and second handles (which would be 
As for the magnets being able to bias the handle into the closed position and being aligned in an instance in which the first and second handles are in the closed position, that the magnetic force is directed in a flux path that extends through at least one of the first handle, the second handle or one or more of the tool members, Applicant has not disclosed a specific magnetic field strength or range of magnetic field strengths associated with the ability, nor has Applicant disclosed any particular size of magnet required.  Additionally, magnetic field magnitude at a distance is equal to the magnitude of the force field multiplied by the permeability of the space and divided by the distance between the objects.  In other words, while magnetic field decreases with distance, there is still an effect of magnetic field.  Since the prior art of Montague in view of Hangen teaches magnets in each handle having a magnetic field, then the prior art is considered to anticipate the claimed functional structure.

Claims 7, 9, 10, 13, 14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Hangen (US-2015/0283678) and further in view of Clausen (US-7,399,101).
	Regarding claim 7 (Previously Presented), Montague discloses a multipurpose tool comprising: first and second handles (12, 14) configured for relative movement between a closed position (Fig. 2) and an open position (Fig. 1); wherein each handle (12, 14) extends from a proximal end (at tang 38) to a longitudinally opposed distal end (at axles 24, 26), wherein each handle (12, 14) pivots about the proximal end (at tang 38) to transition between the closed (Fig. 2) and open positions (Fig. 1), and wherein the distal ends (at axles 24, 26) of the first and second handles (12, 14) separate from one another as the first and second handles (12, 14) transition from the closed position (Fig. 2) to the open position (Fig. 1); a plurality of tool members (132), 
However, Hangen (US-2015/0283678) teaches a magnet (58) carried by a recess (54), wherein the magnet (58) is configured to exert a magnetic force (“first magnet 58 positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stored position”) [Hangen; paragraph 0031].  Since Hangen teaches an improvement to stowable tool elements and since the prior art of Clausen (US-7,399,101) teaches that it is known to put magnetic coupling devices in both the first and second sections of a plier tool, it therefore would have been obvious to one of ordinary skill in the art to position magnets in the first and second handles of Montague (which are positioned at the distal end of the handles) to correspond with the tools of the first and second handles (which would be substantially aligned) that the magnet remains spaced from the second handle in an instance in which the first and second handles are in the closed position as taught by Hangen in order to secure the tools in a stored position [Hangen; paragraph 0031].  
As for the magnets being able to bias the handle into the closed position and being aligned in an instance in which the first and second handles are in the closed position, that the magnetic force is directed in a flux path that extends through at least one of the first handle, the second handle or one or more of the tool members, Applicant has not disclosed a specific magnetic field 
	Regarding claim 9 (Original), Montague in view of Hangen teaches the multipurpose tool according to Claim 7, but fails to disclose wherein the magnet (56 of Hangen) is positioned relative to the tool members (the tool member 56 which is considered equivalent to the tool members such as 132 of Montague) such that the magnet (56 of Hangen) establishes the magnetic force in a path that extends through one or more of the tool members so as to bias the one or more tool members into a closed position in which the one or more tool members are folded into a respective handle (“first magnet 58 positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stored position”) [Hangen; paragraph 0031].
	Regarding claim 10 (Original), Montague discloses a multipurpose tool according to Claim 7 wherein the first handle (12) comprises an axle (24) upon which a plurality of the tool members (132) are rotatably mounted (Figs. 1-3) [Montague; paragraph 0045], wherein the plurality of tool members (132) comprise first and second tool members (132) (Figs. 3 and 6), each of which includes a cam member (168, 170), wherein the multipurpose tool further comprises a cam follower (146) configured to engage the cam member (168) of each of the first and second tool members (132) during rotation of the first and second tool members (132) relative to the first handle (12) (Figs. 1-3 and 6).
Regarding claim 13 (Original), Montague discloses a multipurpose tool according to Claim 7 further comprising: first and second jaws (34, 36) rotatably connected to the first and second handles (12, 14) (Figs. 8 and 9), respectively, wherein each jaw (34, 36) comprises a wall member 
	Regarding claim 14 (Original), Montague discloses a multipurpose tool according to Claim 13 wherein the first and second handles (12, 14) each comprise opposed sidewalls (192, 194), and wherein the first and second spring members (70, 71) are configured to provide a spring force to the wall members (38, 40) of the first and second jaws (34, 36), respectively, that is directed through one of the sidewalls (192, 194) (Fig. 7) [Montague; paragraph 0079].
Regarding claim 25 (Original), Frazer discloses a multipurpose tool according to Claim 23 but fails to disclose first and second magnets carried by the first and second handles (38, 40), respectively, wherein the first and second magnets are aligned in an instance in which the first and second handles (38, 40) are in the closed position, and wherein the first and second magnets are configured to bias the first and second handles (38, 40) into the closed position.
However, Hangen (US-2015/0283678) teaches a magnet (58) carried by a recess (54), wherein the magnet (58) is configured to exert a magnetic force (“first magnet 58 positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stored position”) [Hangen; paragraph 0031].  Since Hangen teaches an improvement to stowable tool elements and since the prior art of Clausen (US-7,399,101) teaches that it is known to put magnetic coupling devices in both the first and second sections of a plier tool, it therefore would have been obvious to one of ordinary skill in the art to position magnets in the first and second handles of Montague (which are positioned at the distal end of the handles) to correspond with the tools of the first and second handles (which would be substantially aligned) that the magnet remains spaced from the second handle in an instance in which the first and second handles are 
As for the magnets being able to bias the handle into the closed position and being aligned in an instance in which the first and second handles are in the closed position, that the magnetic force is directed in a flux path that extends through at least one of the first handle, the second handle or one or more of the tool members, Applicant has not disclosed a specific magnetic field strength or range of magnetic field strengths associated with the ability, nor has Applicant disclosed any particular size of magnet required.  Additionally, magnetic field magnitude at a distance is equal to the magnitude of the force field multiplied by the permeability of the space and divided by the distance between the objects.  In other words, while magnetic field decreases with distance, there is still an effect of magnetic field.  Since the prior art of Frazer in view of Hangen teaches magnets in each handle having a magnetic field and would operate in the manner as claimed, then the prior art is considered to anticipate the claimed functional structure.
Regarding claim 28 (Previously Presented), Montague in view of Hangen teaches a multipurpose tool according to Claim 7 but fails to disclose wherein the first and second magnets are spaced between 5% and 25% of a length of the first and second handles, as measured between the proximal and distal ends of the first and second handles, from the distal ends of the first and second handles.
	However, Hangen teaches positioning the magnet 58 to attract the movable tool portion within in the stowed position [Hangen; paragraph 0033].  Therefore, it would have been obvious to one of ordinary skill in the art to keep the magnets of Hangen in the back half (0% to 50%) of Montague’s handles so that the magnetic attraction would be highest to where the movable portions of the tools of Montague are stowed as taught by Hangen [Hangen; paragraph 0033].  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since .  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Hangen (US-2015/0283678) and further in view of Clausen (US-7,399,101) and Leatherman (US-4,238,862).
	Regarding claim 11 (Original), Montague discloses a multipurpose tool according to Claim 10, wherein the cam member (168, 170) of the first tool member (one of the blades 132 in Figure 6) is different than the cam member of the second tool member (the other one of the blades 132 in Figure 6) such that the cam follower (146) engages the cam member (170) (in a locking position) of the first tool member (one of the blades 132 in Figure 6) during opening of the first tool member (one of the blades 132 in Figure 6) upon rotation of the first tool member (one of the blades 132 in Figure 6) through a first incidence angle relative to the first handle (12, 14) (Figs. 15-17) and the cam follower (146) engages the cam member (170) of the second tool member (the other one of the blades 132 in Figure 6) during opening of the second tool member (the other one of the blades 132 in Figure 6) following rotation of the second tool member (the other one of the blades 132 in Figure 6) through a second incidence angle (Figs. 6, 15-17), but fails to disclose wherein the second incidence angle is different than the first incidence angle, relative to the first handle (132).
	However, Leatherman (US-4,238,862) teaches wherein a cam follower (90) engages a cam member (87) of a tool member (71) (at notches 91) (Fig. 6) at different incident angles relative to the handle (10) (Fig. 6).  Since both Montague and Leatherman are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have modified the cams of Montague to include additional notches for allowing the cam follower to engage the cam at different angles of incidence in order to lock the tool members in fully extended or partially open positions as desired by the user [Leatherman; col. 7, lines 28-37].  
Regarding claim 12 (Previously Presented), Montague discloses a multipurpose tool according to Claim 11 wherein the cam follower (146) engages the cam member (170) of the first tool member (screw driver 132)  upon opening of the first tool member (one of the blades 132 in Figure 6) (Fig. 17) and the cam follower (146) does not engage (engage in a locking manner) the cam member (170) of the second tool member (knife 132)  upon opening of the second tool member (the other one of the blades 132 in Figure 6) but only engages the cam member (170) of the second tool member (the other one of the blades 132 in Figure 6) during opening of the second tool member (the other one of the blades 132 in Figure 6) after the second tool member (the other one of the blades 132 in Figure 6) has rotated through the second incidence angle (Figs. 6, 15-17), wherein the second incidence angle is greater than zero (Figs. 15-17).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Hangen (US-2015/0283678) and further in view of Clausen (US-7,399,101) and Rivera (US-2005/0150333).
	Regarding claim 15 (Original), Montague discloses a multipurpose tool according to Claim 7 but fails to disclose wherein a respective tool member (132) defines a slot that includes an enlarged portion, wherein the respective tool member is configured to alternately receive a knife blade within the slot or a screwdriver within the enlarged portion of the slot.
	However, Rivera (US-2005/0150333) teaches a respective tool member (64) (Fig. 13) defines a slot (256) that includes an enlarged portion (259), wherein the respective tool member (64) is configured to alternately receive a knife blade within the slot or a screwdriver (212, 218, 224) within the enlarged portion (259 of the slot (256).  Since Montague and Rivera are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have incorporated a tool bit holder as taught by Rivera into the handle of Montague in order to change the type and/or size of tool bit being used depending on the desired application [Rivera; paragraph 0095 and 0096].

Claims 16-20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazer (US-2008/0236210) in view of Hangen (US-2015/0283678).
Regarding claim 16 (Previously Presented), Frazer discloses a multipurpose tool comprising: first and second handles (38, 40) configured for relative movement between a closed position and an open position (Figs. 1 and 2); wherein each handle (38, 40) extends from a proximal end (adjacent the jaw region 22) to a longitudinally opposed distal end (adjacent the tool regions 59 and 61), wherein each handle (38, 40) pivots about the proximal end (adjacent the jaw region 22) to transition between the closed (Fig. 1) and open positions (Fig. 2), and wherein the distal ends (adjacent the tool portions 59, 61) of the first and second handles (38, 40) separate from one another as the first and second handles (38, 40) transition from the closed position (Fig. 1) to the open position (Fig. 2); a plurality of tool members (59) [Frazer; paragraph 0035], wherein one or more of the plurality of tool members (59) [Frazer; paragraph 0035] are carried by and foldable into the first handle (40) and one or more of the plurality of tool members (59) [Frazer; paragraph 0035] are carried by and foldable into the second handle (40).  Frazer fails to disclose a first magnet carried by the first handle (40), wherein the first magnet is configured to exert a magnetic force that biases the first and second handles (38, 40) into the closed position (Fig. 3).  
However, Hangen (US-2015/0283678) teaches a magnet (58) carried by a recess (54), wherein the magnet (58) is configured to exert a magnetic force (“first magnet 58 positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stored position”) [Hangen; paragraph 0031].  Since Hangen teaches an improvement to stowable tool elements, it therefore would have been obvious to one of ordinary skill in the art to position magnets in the first and second handles of Frazer (which are positioned at the distal end of the handles) to correspond with the tools of the first and second handles (which would be substantially aligned) that the magnet remains spaced from the second handle in an instance in which the first 
As for the magnets being able to bias the handle into the closed position and being aligned in an instance in which the first and second handles are in the closed position, that the magnetic force is directed in a flux path that extends through at least one of the first handle, the second handle or one or more of the tool members, Applicant has not disclosed a specific magnetic field strength or range of magnetic field strengths associated with the ability, nor has Applicant disclosed any particular size of magnet required.  Additionally, magnetic field magnitude at a distance is equal to the magnitude of the force field multiplied by the permeability of the space and divided by the distance between the objects.  In other words, while magnetic field decreases with distance, there is still an effect of magnetic field.  Since the prior art of Frazer in view of Hangen teaches magnets in each handle having a magnetic field, then the prior art is considered to anticipate the claimed functional structure.
	Regarding claim 17 (Original), Frazer discloses a multipurpose tool according to Claim 16, but fails to disclose a second magnet carried by the second handle and aligned with the first magnet in an instance in which the first and second handles are in the closed position, wherein the first and second magnets are configured to bias the first and second handles into the closed position.  
However, Hangen (US-2015/0283678) teaches a magnet (58) carried by a recess (54), wherein the magnet (58) is configured to exert a magnetic force (“first magnet 58 positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stored position”) [Hangen; paragraph 0031].  Since Hangen teaches an improvement to stowable tool elements, it therefore would have been obvious to one of ordinary skill in the art to position magnets in the first and second handles of Frazer (which are positioned at the distal end of the handles) to correspond with the tools of the first and second handles (which would be substantially aligned) that the magnet remains spaced from the second handle in an instance in which the first 
As for the magnets being able to bias the handle into the closed position and being aligned in an instance in which the first and second handles are in the closed position, that the magnetic force is directed in a flux path that extends through at least one of the first handle, the second handle or one or more of the tool members, Applicant has not disclosed a specific magnetic field strength or range of magnetic field strengths associated with the ability, nor has Applicant disclosed any particular size of magnet required.  Additionally, magnetic field magnitude at a distance is equal to the magnitude of the force field multiplied by the permeability of the space and divided by the distance between the objects.  In other words, while magnetic field decreases with distance, there is still an effect of magnetic field.  Since the prior art of Frazer in view of Hangen teaches magnets in each handle having a magnetic field, then the prior art is considered to anticipate the claimed functional structure.
	Regarding claim 18 (Original), Frazer discloses a multipurpose tool according to Claim 16 wherein the first handle (40) comprises an axle (shown in Figures 11 and 12 below) upon which a plurality of the tool members (59) [Frazer; paragraph 0035] are rotatably mounted (Figs. 10-14), wherein the plurality of tool members (59) [Frazer; paragraph 0035] comprise first and second tool member (59a, 59b) [Frazer; paragraph 0035], each of which includes a cam member (114), wherein the multipurpose tool further comprises a cam follower (68) configured to engage the cam member (114) of each of the first and second tool member (59b)s (59) [Frazer; paragraph 0035] during rotation of the first and second tool member (59b)s (59) [Frazer; paragraph 0035] relative to the first handle (40).

    PNG
    media_image2.png
    507
    661
    media_image2.png
    Greyscale

	Regarding claim 19 (Original), Frazer discloses a multipurpose tool according to Claim 18 wherein the cam member (114) of the first tool member (59a) is different than the cam member (114) of the second tool member (59b) such that the cam follower (68) engages the cam member (114) of the first tool member (59a) during opening of the first tool member (59a) upon rotation of the first tool member (59a) through a first incidence angle relative to the first handle (40) and the cam follower (68) engages the cam member (114) of the second tool member (59b) during opening of the second tool member (59b) following rotation of the second tool member (59b) through a second incidence angle, different than the first incidence angle, relative to the first handle (40) (Figs. 10-14) [Frazer; paragraph 0035].
	Regarding claim 20 (Previously Presented), Frazer discloses a multipurpose tool according to Claim 19 wherein the cam follower (68) engages the cam member (114) of the first tool member (59a) upon opening of the first tool member (59a) and the cam follower (68) does not engage the cam member (114) of the second tool member (59b) upon opening of the second tool member (59b) (Fig. 10) but only engages the cam member (114) of the second tool member (59b) during opening of the second tool member (59b) after the second tool member (59b) has 
Regarding claim 29 (Previously Presented), Frazer discloses a multipurpose tool according to Claim 16 but fails to disclose wherein the first and second magnets are spaced between 5% and 25% of a length of the first and second handles, as measured between the proximal and distal ends of the first and second handles, from the distal ends of the first and second handles.
	However, Hangen teaches positioning the magnet 58 to attract the movable tool portion within in the stowed position [Hangen; paragraph 0033].  Therefore, it would have been obvious to one of ordinary skill in the art to keep the magnets of Hangen in the back half (0% to 50%) of Montague’s handles so that the magnetic attraction would be highest to where the movable portions of the tools of Montague are stowed as taught by Hangen [Hangen; paragraph 0033].  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since applicant has not shown that the range is critical, then the range is considered obvious as shown by Montague in view of Hangen.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazer (US-2008/0236210) in view of Hangen (US-2015/0283678) and Rivera (US-2002/0108182).
Regarding claim 21 (Original), Frazer discloses a multipurpose tool according to Claim 16 further comprising: first and second jaws (26, 28) rotatably connected to the first and second handles (38, 40), respectively but fails to disclose wherein each jaw (26, 28) comprises a wall member and first and second spring members configured to engage the wall members of the first and second jaws (26, 28), respectively, wherein the wall member of each jaw (26, 28) has a 
However, Rivera teaches wherein each jaw (200) comprises a wall member (cam lobes 229); and first and second spring members (216) configured to engage the wall members (cam lobes 229) of the first and second jaws (200), respectively (Fig. 16), wherein the wall member (cam lobes 229) of each jaw (200) has a thickness that varies (a cam lobe varies in thickness) such that the first and second spring members (216) engage thicker portions of the wall members of the first and second jaws (200), respectively, as the first and second handles (42, 44) are rotated from the closed position (Fig. 17) to the open position (Fig. 16) (from low flatten portions 230 in Figure 17 to raised arcuate middle portion 226 in Figure 16).  Since Rivera teaches the spring and lobes as an improvement upon multi-tools with plier jaws such as disclosed by Frazer, it therefore would have been obvious to one of ordinary skill in the art to have modified the jaws of Frazer with the cam lobes and springs taught by Rivera in order to prevent the handles from moving too easily with respect to the jaws when the handles are being folded or unfolded [Rivera; paragraph 0118].  
	Regarding claim 22 (Original), Frazer discloses a multipurpose tool according to Claim 21 but fails to disclose wherein the first and second handles (38, 40) each comprise opposed sidewalls, and wherein the first and second spring members are configured to provide a spring force to the wall members of the first and second jaws (26, 28), respectively, that is directed through one of the sidewalls.
However, Rivera teaches wherein the first and second handles (42, 44) each comprise opposed sidewalls (shown in figure 16 below), and wherein the first and second spring members (216) are configured to provide a spring force to the wall members of the first and second jaws (200), respectively, that is directed through one of the sidewalls (via rivet 218) (Fig. 16).  Since Rivera teaches the spring and lobes as an improvement upon multi-tools with plier jaws such as .  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US-2002/0023302) in view of Rivera (US-2002/0083530) and further in view of Keng (US-2013/0025071).
Regarding claim 27 (Previously Presented), Montague discloses a multipurpose tool according to Claim 1, wherein at least some of the tool members (134) also define a groove (catch structure 188) extending in the lateral direction between the opposed sidewalls (72, 74) of the handle (12), and wherein the groove (188) are exposed in an instance in which the tool members (134) are folded into the channel [Montague; paragraph 0078], but fails to disclose wherein the groove is a plurality of grooves.
However, Keng (US-2013/0025071) teaches a plurality (shown in Figure 1 below) on the tool member (110).  Since Montague teaches that grooves can be added for gripping [Montague; paragraph 0078] and Keng teaches multiple grooves can be added to the grip, it therefore would have been obvious to one of ordinary skill in the art to make the groove of Montague a plurality of grooves in order to increase the amount of grip the catch structure of Montague has in opening the tools [Montague; paragraph 0078].  

    PNG
    media_image3.png
    2
    1
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    334
    563
    media_image4.png
    Greyscale
 

Allowable Subject Matter
Claim 23, and those depending therefrom including claims 25, 26, and 30, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 23, the prior art of Montague fails to anticipate or render obvious “wherein the first handle comprises an axle upon which the plurality of tool members are rotatably mounted, wherein the plurality of tool members comprise first and second tool members, each of which includes a cam member; and a cam follower configured to engage the cam member of each of the first and second tool members during rotation of the first and second tool members relative to the first handle” and “wherein the cam follower is configured to be spaced from and not to engage the second tool member (i) while the plurality of tool members including the second tool member are in the closed position and (ii) while the second tool member is rotated through an incidence angle from the closed position and is further configured to initially engage and thereafter ride upon 
	Regarding claim 23 (Previously Presented), Montague discloses a multipurpose tool comprising: first and second handles (12, 14) configured for relative movement between a closed position (Fig. 2) and an open position (Fig. 1); a plurality of tool members (132) carried by and foldable into the first handle (12) (Figs. 1 and 3), wherein the first handle (12) comprises an axle (24) upon which the plurality of tool members (132) are rotatably mounted (Fig. 3) [Montague; paragraph 0045], wherein the plurality of tool members (132) comprise first and second tool members (132), each of which includes a cam member (168, 170); and a cam follower (146) configured to engage the cam member (168, 170) of each of the first and second tool members (132) during rotation of the first and second tool members (132) relative to the first handle (12) (Figs. 15-17), wherein the cam member (168, 170) of the first tool member (one of the blades 132 in Figure 6) is different than the cam member of the second tool member (the other one of the blades 132 in Figure 6) such that the cam follower (146) engages the cam member (170) of the first tool member (one of the blades 132 in Figure 6) while the first tool member (one of the blades 132 in Figure 6) is in a closed position (Fig. 2) and is also configured to remain continuously engaged with the cam member (168, 170) of the first tool member (one of the blades 132 in Figure 6) throughout the opening of the first tool member (“the wedge plate 146 is biased against the notches 168 of the ancillary tools 132 as shown in Figure 15” wherein “[t]he notch 168 of the ancillary tool 132 can move the wedge plate 146 away from its first operative position automatically as the ancillary tool 132 is rotated from its folded position”) [Montague; paragraph 0070] (Figs. 15-17 show cam follower 146 continuously in contact with cam member 168, 170 through opening), wherein the cam follower (146) is configured to be spaced from and not to engage the second tool member (the other one of the blades 132 in Figure 6) (“a user may retract the wedge plate 146 manually by grasping the wings 156 of the wedge plate 146 and moving the 
	As seen in Figures 15-16, the follower 146 engages the cam surfaces of the plurality of tool members (132) continuously.  Montague does not state that the size and shape of the cam surfaces of the individual tool members 132 vary and thus it would be expected that at the very least, the cam member of the second tool member would contact the follower 146 either “(i) while the plurality of tool members including the second tool member are in the closed position and “ or “while the second tool member is rotated through an incidence angle from the closed position and is further configured to initially engage and thereafter ride upon the cam member of the second tool member as the second tool member is further rotated beyond the incidence angle to the open position” as claimed.  
	While the prior art does make obvious having no cam surfaces such that tools are able to rotate freely, the claim does require that the second tool member have a cam member.  
	For these reasons, the prior art neither anticipates nor render obvious claim 23 and those depending therefrom.  

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 

	Applicant argues the prior art fails to anticipate or render obvious “the spacer (59) extending in a longitudinal direction through a portion of the channel without extending longitudinally beyond the plurality of second tool members.”  In response, the prior art of Montague (US-20020023302) teaches spacers 180 with a longitudinal as well as lateral direction placed within the channel of handle 16 (Figs. 5 and 6).  

	Additionally, Figures 3A and 3B which show spacer 59 seem not to define the structure in its entirety.  Without being able to see the whole of the spacer 59, one cannot determine to what extent a longitudinal component must extend.  It seems that spacers of different lengths seem to perform equally well as each other, such as the difference between the tools in Figure 3A and Figure 3B where apparent length of element 59 seems smaller.  

    PNG
    media_image5.png
    645
    831
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    375
    987
    media_image6.png
    Greyscale


	 Applicant argues on pages 13 and 14 of the Remarks that Hangen fails to teach or suggest that the magnets are aligned and indeed, to perform the functions of the magnets described by Hangen, the magnets cannot be aligned.  Applicant argues on page 14 of the Remarks that Clausen’s handles are free of magnets and instead the magnets are contained within the jaws.  Moreover, applicant argues, the magnets of Clausen are closer to the proximal end of the jaws about which the jaws pivotally open and close, as opposed to the distal end to which the magnets are closer in the multipurpose tool of independent claim 7.
In response, Hangen (US-2015/0283678) teaches a magnet (58) carried by a recess (54), wherein the magnet (58) is configured to exert a magnetic force (“first magnet 58 positioned within 
	In other words, Hangen teaches modifying a recess for the stowing of foldable tools with a magnet in order to reelaseably secure the stowable tool in a stored position [Hangen; paragraph 0031].  However, even though Hangen would make obvious a second magnet in the second handle given the same motivation, to stow the foldable tools there within, Hangen alone would not make obvious the alignment of these embedded magnets in a closed position.  
	However, Clausen teaches that alignment of embedded magnets within a hand tool provides the additional benefit of drawing and retaining the closed portions in a closed condition by a magnetic force which needs to be overcome in order to open the handle portions with respect to each other [Clausen; col. 11, lines 61-64].  Therefore it would have been obvious to one of ordinary skill in the art to position magnets in the first and second handles of Montague (which are positioned at the distal end of the handles) to correspond with the tools of the first and second handles, as taught by Hangen for stowing of the individual foldable tools, and to align the respective magnets in spaced relation in which the first and second handles are in the closed position as taught by Clausen in order to better secure, through the additional magnetic force, the closed position of the handles once closed, as taught by [Clausen; col. 11, lines 61-64].  
	 As to the argument that the magnets, to provide the function of Hangen, cannot be aligned, Montague teaches wherein both handles 12, 14 have stowable/foldable tools stored within and therefore would make obvious, in view of Hangen, placing magnets in both handles.  As seen in Figures 3 and 5, there is seemingly no obstruction to placing the magnets within handles 12, 14 as taught by Hangen.  Therefore the argument that the magnets cannot be aligned (i.e. symmetrically placed) in the handles is not persuasive.  
	As to the argument that the Clausen’s handles are free of magnets, the prior art of Hangen teaches the placement of the magnets in the handles near the stowable tools in order to retain them when closed.  Clausen, however, teaches that alignment of magnets in a closed position 
	For these reasons, the argument is not persuasive.

	Applicant argues in regards to claim 16 that Hangen does not teach or suggest that the first magnet is closer to the distal end of the first handle than the proximal end of the first handle nor such that the first magnet remains spaced from the second handle in an instance in which the first and second handles are in the close position as there is not open and closed position of the single handle of Hangen.  
	In response Hangen teaches a magnet 58 “positioned within slotted bottom surface 54 and arranged to releasably secure abrasive rod 56 in the stores position” [Hangen; paragraph 0031].  Therefore Hangen teaches modifying a recess for the stowing of foldable tools with a magnet in order to relaseably secure the stowable tool in a stored position [Hangen; paragraph 0031], which would apply to both handles of Frazer.  
	This claim, as opposed to claim 1 where an alignment is claimed, merely requires two magnets within the handles.  It is considered that this structure is met in view of Frazer and Hangen.
	However, one must consider whether or not the magnets being able to bias the handle into the closed position imparts further structure upon the magnets.  As indicated in the rejection, applicant has not disclosed a specific mangetic field strength or range of magnetic field strengths associated with this ability.  Applicant has also not disclosed the particular size of magnet.  Therefore, the specification is not considered to impart any further limitations than beyond the structure of merely having magnets within the handles.  

For these reasons, the argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723